DETAILED ACTION

Status of Claims
This action is in reply to the amendment and response filed on June 28, 2022. Claims 2-3 and 5-6 were cancelled. Claims 1 and 4 were amended. Claims 1 and 4 are currently pending and have been examined.

Response to Arguments
112(a): The 112(a) rejection of claims 4-6 are withdrawn due to amendments to claim 4 and cancellation of claims 5-6.
101: The Applicant’s amendments and arguments have been fully considered and are not persuasive. 
Applicant essentially argues (p. 9) that a complex computer system stopping execution of a smart contract through the complexity inherent in the structure of the system (gateway monitoring and stopping transaction started outside a secure network) integrates the abstract idea (financial transaction authorization) into a practical application). The Examiner disagrees. 
The additional elements in the cited limitations are not a complex computer system because additional elements merely link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Per example, the security gateway executes “receive” step followed by citation of a structure including first and second wallets associated blockchains that are in and outside secure computer networks. However, the cited structure does not limit the receive step. More importantly, the cited structure does not affect the “prevent” step because there is no intermediary action connecting the structure to the “prevent” step (or any of the following steps). As such, the “prevent” step merely ends up performing a transaction routing (e.g. blocking) feature by the security gateway which is mere transaction processing over a network. As such, Applicant’s limitations merely “[r]equir[e] that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments” (see MPEP 2106.05(h), example x).
Applicant further argues (pp. 9-10) that the claims are not directed to particular field of use.
The Examiner disagrees, the claim limitations are directed to network based transaction authorization.
As such, the 101 rejection is maintained.
103: The Applicant’s amendments and arguments have been fully considered but are not persuasive.
Applicant essentially argues the amended claims overcome the cited references in the previous rejection (see page 12 or Applicant arguments). The Applicant’s arguments are moot in light substantive amendments of the independent claims that necessitate updated search and consideration (see MPEP 706.07(a), 1207.03(a)).
As such, an updated 103 rejection is provided below that addresses the amended claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claim 1 is directed to an apparatus, claims 4 is directed to a process.

Claims 1 and 4 are directed to the abstract idea of financial transaction authorization which is grouped under commercial or legal interactions and fundamental economic principles or practices sub groupings within certain methods of organizing human activity grouping in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1 and 4 recite “receive a token comprising … from a first wallet”, “prevent payment from the first wallet to the second wallet by stopping execution of …”, “send a first text message to … associated with the first wallet requesting a password”, “receive a second message from … comprising the password”, “release the payment from the first wallet to the second wallet by re-starting execution of …, allowing recordation on … of a withdrawal from the first wallet in the amount of the payment and recordation on … of a deposit to the second wallet in the amount of the payment”. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “security gateway operating on a secure computer network”, “processor”, “memory”, “smart contract”, “firewall of the secure computer network”, “first blockchain external to the secure computer network”, “unsecure computer network outside of the firewall”, “second blockchain external to the secure computer network”, “mobile phone” represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular technological environment or field of use (see MPEP 2106.05 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of financial transaction authorization. As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of financial transaction authorization using computer technology (e.g. the processor, see specification as filed, ¶ [0166]-[0167]). Therefore, the use of these additional elements do no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f), & (h)).

Hence claims 1 and 4 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170124534 A1 (Savolainen) in view of US 10762505 B1 (Morris).

As per claims 1 and 4, Savolainen teaches,
a security gateway operating on a secure computer network (FIG. 1, item 110, 130, ¶ 53 “IoT node … cryptocurrency network”), the security gateway comprising at least a processor and a memory (FIG. 3, item 300, 320, 340, ¶ 107 “The apparatus 300 is usable e.g. as an IoT node 110”, ¶ 108 “memory … processor”), and a plurality of programming instructions stored in the memory and operable on the processor (FIG. 3, item 350, ¶ 108 “program code”), wherein the plurality of programming instructions, when operating on the processor, causes the security gateway to (¶ 108 “a processor 320 for controlling the operation of the apparatus 300 using the computer program code”).
receive a token comprising a smart contract from a first wallet, wherein (FIG. 2, item 205, ¶ 78 “The IoT client 120 provides the cryptocurrency message to the IoT node 110 and thereby pays for the service”),
the first wallet is located inside of a firewall of the secure computer network (¶ 53 “The second cryptocurrency wallet 122 can be a functionality built in a device that also acts as the second node 120”),
the first wallet is associated with a first blockchain external to the secure computer network (¶ 53 “The second cryptocurrency wallet 122 can be a functionality built in a device that also acts as the second node 120”, ¶ 71 “The IoT client 120 then contacts a remote Client wallet A 122 (e.g. implemented as a cloud service)”),
the smart contract comprises instructions to send a payment from the first wallet to a second wallet (FIG. 2, item 205, ¶ 78 “The IoT client 120 provides the cryptocurrency message to the IoT node 110 and thereby pays for the service”),
the second wallet is located on an unsecure computer network outside of the firewall of the secure computer network (¶ 63 “Service wallet B (first wallet) is the wallet used by IoT node. The service wallet B does not typically reside in the (constrained) IoT node, but e.g. in a cloud or external server instead”),
the second wallet is associated with a second blockchain external to the secure computer network (¶ 63 “The service wallet B does not typically reside in the (constrained) IoT node, but e.g. in a cloud or external server instead”),
prevent payment from the first wallet to the second wallet by stopping execution of the smart contract (FIG. 2, item 206, ¶ 79 “The IoT node requests its Service wallet B 112 to confirm the payment”),
release the payment from the first wallet to the second wallet by re-starting execution of the smart contract (FIG. 2, item 208, ¶ 81 “The Service wallet B 112 provides a transaction confirmation to the IoT node 110 i.e. informs the IoT node about successful payment”), allowing recordation on the first blockchain of a withdrawal from the first wallet in the amount of the payment (FIG. 2, item 207, ¶ 80 “The Service wallet B 112 informs cryptocurrency network of transaction taking place by forwarding the cryptocurrency transaction …”) and recordation on the second blockchain of a deposit to the second wallet in the amount of the payment (FIG. 2, item 210, ¶ 83 “The IoT client 120 inform its Client wallet A 122 about successful transaction. The Client wallet A 122 marks the cryptocurrency used. At this point the Client wallet A 122 also submits in an example embodiment the transaction to the cryptocurrency network (not shown) and thereby clears its data structures”).

Savolainen does not explicitly teach, however, Morris teaches,
send a first text message to a mobile phone associated with the first wallet requesting a password (FIG. 1, item 12, col. 4, lines 52-67 “send a transaction authorization request message 12 to the mobile wallet application 22 executing at the mobile computing device …”),
receive a second message from the mobile phone comprising the password (col 5, line 60 – col. 6, line 13 “send a transaction authorization message 14 to the wallet management system 4. The transaction authorization message 14 may include authorization data … the transaction authorization message 14 may also include the identity data … identity data including a password”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Morris in Savolainen since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because the cited references are analogous art in the field of financial transaction authorization and two factor authentication improves transaction security by verifying identity of party(s) to the transaction (see Morris, col. 1, lines 12-14).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/EDWARD J BAIRD/Primary Examiner, Art Unit 3692